Exhibit 10.5

 

RESTRICTED STOCK AGREEMENT

 

Grantee:

Richard M. Haddrill

 

Grant Date:

June 30, 2004

 

 

 

Plan:

2001 Long-Term Incentive Plan

 

Number of Units:

377,030

 

RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the Grant Date
specified above between Alliance Gaming Corporation, a Nevada corporation (the
“Company”), and the Grantee specified above, pursuant to the Plan specified
above as in effect and as amended from time to time.

 

1.             Incorporation By Reference.  This Agreement is subject in all
respects to the terms and provisions of the Plan, all of which are by this
reference made a part of and incorporated in this Agreement.  Any capitalized
term not defined in this Agreement shall have the meaning ascribed to it in the
Plan.  If and to the extent this Agreement and the Plan conflict, the Plan shall
control.

 

2.             Grant of Restricted Stock Units.  The Company grants to the
Grantee, as of the Grant Date specified above, an award of a number of
restricted stock units equal to the Number of Units specified above (the
“Restricted Stock Units”).  Each Restricted Stock Unit represents the right of
the Grantee to receive one share of the common stock, $.10 par value, of the
Company (the “Shares”) pursuant to the terms and conditions of this Agreement.

 

3.             Vesting of the Restricted Stock Units.  Except as otherwise
provided in the Employment Agreement, dated as of June 30, 2004, between the
Company and the Grantee, as amended (the “Employment Agreement”), the Restricted
Stock Units shall vest (i.e., become nonforfeitable) in three equal installments
(each equal to one-third of the total number of Restricted Stock Units), with
the first installment vesting on October 1, 2005, the second installment vesting
on October 1, 2006 and the third installment vesting on October 1, 2007, in each
case, so long as the Grantee remains continuously employed by the Company as its
Chief Executive Officer through each respective vesting date.  Restricted Stock
Units that have vested and are no longer subject to forfeiture are referred
herein to as “Vested Units.”  Restricted Stock Units that have not yet vested
and thus remain subject to forfeiture are referred herein to as “Unvested
Units.”

 

4.             Settlement of Restricted Stock Units.  Each Vested Unit
represents the Grantee’s right to receive one Share as follows:

 

(a)   75% of the Shares represented by the Vested Units shall be issued to the
Grantee (1) on the later of (a) October 1, 2007 or (b) the first date on which
such payment or any portion thereof is no longer subject to the limits of
section 162(m) of the Internal Revenue Code in which case that portion of the
payment that is no longer subject to such limits shall be issued to the Grantee
at the time such limits become inapplicable, or (2) in the event that the
Grantee’s employment with the Company is terminated prior to October 1, 2007, on
the first date in which such payment or any portion thereof is no longer subject
to the limits of Section 162(m) of the Internal Revenue Code in which case that
portion of the payment that is no longer subject to such limits shall be issued
to the Grantee at the time such limits become inapplicable.

 

1

--------------------------------------------------------------------------------


 

(b)   25% of the Shares represented by the Vested Units shall be issued to the
Grantee (1) on the later of (a) October 1, 2008 or (b) the first date on which
such payment or any portion thereof is no longer subject to the limits of
section 162(m) of the Internal Revenue Code in which case that portion of the
payment that is no longer subject to such limits shall be issued to the Grantee
at the time such limits become inapplicable, or (2) in the event that the
Grantee’s employment with the Company is terminated prior to October 1, 2008, on
the first date in which such payment or any portion thereof is no longer subject
to the limits of Section 162(m) of the Internal Revenue Code in which case that
portion of the payment that is no longer subject to such limits shall be issued
to the Grantee at the time such limits become inapplicable.

 

(c)           Notwithstanding anything herein to the contrary, if the vesting of
any Restricted Stock Units shall be taxable to the Grantee prior to the date on
which the Grantee is otherwise entitled to receive Shares pursuant to this
paragraph 3 with respect to such Vested Units, then the Company shall promptly
upon request issue to the Grantee all of the Shares represented by such Vested
Units that have become taxable, which Shares shall be freely transferable by the
Grantee subject only to any applicable securities laws.

 

5.             Rights as a Stockholder.  The Grantee shall have no rights as a
stockholder (including, without limitation, any voting rights with respect to
the Shares subject to the Restricted Stock Units) with respect to either the
Restricted Stock Units granted hereunder or the Shares underlying the Restricted
Stock Units, unless and until such Shares are issued in respect of Vested Units,
and then only to the extent of such issued Shares.

 

6.             Forfeiture of Unvested Units.  Except as otherwise provided in
the Employment Agreement, if the Grantee’s ceases to serve as the Company’s
Chief Executive Officer, all Unvested Units shall be immediately forfeited.

 

7.             Withholding Taxes.  The Company has the right to deduct or
otherwise effect a withholding of the amount of any taxes (including, but not
limited to, any FICA, FUTA, and similar taxes) required by federal, state, local
or foreign laws to be withheld or otherwise deducted and paid with respect to
the grant, vesting or settlement of the Restricted Stock Units; or, in lieu of
such withholding, to require that the Grantee pay to the Company in cash (or, at
the sole discretion of the Board or the Committee, in the form of Shares) the
amount of any taxes required to be withheld or otherwise deducted and paid by
the Company or its Subsidiary in connection with the grant, vesting or
settlement of the Restricted Stock Units.  Unless the tax withholding
obligations of the Company or any affiliate are satisfied, the Company will have
no obligation to issue a certificate for any of the Shares subject to the
Restricted Stock Units (whether vested or unvested).

 

8.             Non-transferability.  Neither the Grantee nor the Grantee’s
beneficiaries shall sell, exchange, transfer, assign, or otherwise dispose of
any Restricted Stock Units (whether vested or unvested) or any rights or
interests therein (including any Shares subject to Restricted Stock Units
(whether vested or unvested) that have not yet been delivered to the Grantee). 
The Grantee shall pledge, encumber, or otherwise hypothecate the Restricted
Stock Units (whether vested or unvested) or any rights or interests therein
(including any Shares subject to Restricted Stock Units (whether vested or
unvested) that have not yet been delivered to the Grantee) in any way at any
time.  The Restricted Stock Units (and any undelivered Shares subject thereto)
shall not be subject to execution,

 

2

--------------------------------------------------------------------------------


 

attachment, or similar legal process.  Any attempted sale, pledge, or other
disposition of the Restricted Stock Units (or any undelivered Shares subject
thereto) in violation of this paragraph shall be void and of no force or effect.

 

9.             Entire Agreement; Amendment.  This Agreement contains the entire
agreement between the parties and supersedes other oral and written agreements
previously entered into by the parties concerning the same subject matter.  This
Agreement may be modified or rescinded only with the written consent of both
parties.

 

10.           Governing Law.  Nevada law shall govern this Agreement and its
interpretation.  The issuance of the Restricted Stock pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
federal and state securities laws, rules, and regulations (including but not
limited to the Securities Act, the Exchange Act, and the respective rules and
regulations promulgated thereunder) and any other applicable law or regulation.

 

11.           Binding Effect.  This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns.

 

12.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which, taken together,
shall constitute one and the same instrument.

 

ALLIANCE GAMING CORPORATION

 

 

 

 

 

By:

/s/ Mark Lerner

 

/s/ Richard M. Haddrill

 

 

Mark Lerner, Secretary

 

Richard M. Haddrill

 

 

3

--------------------------------------------------------------------------------